DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This is a first office action on the merits in response to the application filed December 17, 2019.
Claims 1-24 are pending in the application. 
Claims 1-10 and 18-24 are withdrawn from consideration. 
Claims 11-17 are examined below.
Based on a comparison of the PGPub US 2021/0182845 A1 with applicant’s originally submitted specification, the PGPub appears to be a fair and accurate record of the applicant’s specification. Therefore, references to applicant’s specification will typically be made by this examiner as references to the PGPub. Unless otherwise noted, references to applicant’s specification as published via PGPub will be in the format [####], and references to applicant’s specification as filed will be in the format ¶## or by page and line number.
The notations in the immediately preceding paragraph apply to any future Office actions from this examiner.

Examiner Request
Applicant is requested to indicate where in the specification there is support for amendments to claims should applicant amend. The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112, 1st paragraph issues that can arise when claims are amended without support in the specification. Examiner thanks applicant in advance. See also relevant portions of MPEP 2163.II.A:
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP § 714.02 and § 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.").


Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a system for assisting a payment.
II. Claims 11-17, drawn to a server for assisting a payment.
III. Claims 18-24, drawn to a method of operating a user device to make a payment.
The inventions are independent or distinct, each from the other because:
Invention I is related to each of inventions II and III as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of invention II as claimed because it does not require the limitations of the functions of sending a verification request, receiving a verification response, determining validity, and authorizing payments. This subcombination has separate utility such as use in a system without a light sourcing device. The combination as claimed does not require the particulars of invention III as claimed because it does not require the limitations of the functions of receiving a transaction request, sending a payment credential, capturing a light ID, and sending a verification response message. This subcombination has separate utility such as use in a system where the light sourcing device is not mounted to a seat-back.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions II and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has separate utility such as use in a system without a light sourcing device. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the due to their recognized divergent subject matter; and
(c) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Vinay Sathe (Reg. No. 55,595) on May 26, 2022 a provisional election was made without traverse to prosecute the invention of II, claims 11-17. Affirmation of this election must be made by applicant in replying to this Office action. Claims 1-10 and 18-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The attached information disclosure statement is in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities: where applicant recites “the commercial passenger” (line 5), it appears that applicant intends to recite “the commercial passenger vehicle” or similar. 
Claim 12 is objected to because of the following informalities: where applicant recites “based on a result of the communication with another server” (lines 3-4), it appears that applicant intends to recite “based on a result of the communication with the other server” or similar. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either statute. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (pre-AIA ) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States. . . .

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 11-14 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Stanoszek (US 2016/0012408 A1).
Stanoszek discloses the claimed system, including:
Claim
Limitation
Stanoszek
11
a server located in the commercial passenger vehicle and in communication with a personal electric device associated with a passenger and a light sourcing device that are located in the commercial passenger, wherein the server is configured to:
secure server 130
11
  send, in response to a payment authorization request from the personal electronic device, a verification request to be displayed by the light sourcing device using a light ID that corresponds to the verification request, the verification request transmittable from the lightsourcing device to the personal electronic device by using light provided from the light sourcing device
"secure server looks up 330 the corresponding challenge/response pair, and transmits 340 only the challenge to the POS. The challenge may advantageously be transmitted in encrypted form. The POS then challenges 350 the consumer by requesting a PIN, password, or fingerprint for example" [0027]"embodiments may conduct the challenge response through the consumer's mobile electronic device" [0026]
11
  receive, from the personal electronic device, a verification response corresponding to the verification request
"consumer provides 360 a response and the POS transmits 370 the encrypted response back to the secure server" [0027]
11
  determine a validity of the verification response received from the personal electronic device
"secure server authenticates 380 the consumer's identity by comparing the consumer's response to a known such as a record of a fingerprint, or a record of a password or PIN number" [0027]
11
  authorize the payment at least partly based on the validity of the verification response
"secure server may then permit 390 usage of or access to one or more secure credentials such as payment and/or personal identity credentials. The step of permitting may enable, for example, the server to process a credit card payment, to relay the consumer's payment credentials to a third party credit card processor" [0027]
12
wherein the server is further configured to communicate with another server located outside the commercial passenger vehicle based on the validity of the verification response
"secure server may then permit 390 usage of or access to one or more secure credentials such as payment and/or personal identity credentials. The step of permitting may enable, for example, the server to process a credit card payment, to relay the consumer's payment credentials to a third party credit card processor" [0027]
12
the payment is authorized based on a result of the communication with another server

15
wherein the server is further configured to receive payment credential information from the personal electronic device and to decrypt the received payment credential information to extract a key that decrypts one or more security questions and corresponding answers
"The POS transmits 320 the non-secure signal to the remote secure server in encrypted or un-encrypted form.""The step of permitting may enable, for example, the server ... to return the encrypted payment credentials to the POS"
16
wherein the server is further configured to receive payment credential information from the personal electronic device and the verification request corresponds to an encrypted information generated based on the received payment credential information
"secure server authenticates 380 the consumer's identity by comparing the consumer's response to a known such as a record of a fingerprint, or a record of a password or PIN number. Provided that the consumer can be authenticated, the secure server may then permit 390 usage of or access to one or more secure credentials such as payment and/or personal identity credentials" [0027]


Regarding claim 11, Stanoszek fails to explicitly disclose that the server is located in a commercial passenger vehicle, however, the location of the server is tantamount to an intended use of that server and, therefore, fails to patentably distinguish the server from the prior art. Stanoszek further fails to explicitly disclose that the POS transmits the verification request via a light. However, this difference is between applicant's light sourcing device and Stanoszek's POS, and applicant's light sourcing device is not a positively recited element of the claim. Therefore, this difference fails to patentably distinguish the claimed invention from the cited reference.
Regarding claims 13 and 14, Stanoszek fails to explicitly disclose the limitations of these claims. However, these differences are between applicant's light sourcing device and Stanoszek's POS, and applicant's light sourcing device is not a positively recited element of the claim. Therefore, these differences fail to patentably distinguish the claimed invention from the cited reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either statute. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103(a) (pre-AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stanoszek in view of Reese (US 2016/0364723 A1).
Regarding claim 15, Stanoszek discloses as follows:
Claim

Limitation
Stanoszek 
15
wherein the server is further configured to receive payment credential information from the personal electronic device and to decrypt the received payment credential information to extract a key that decrypts one or more security questions and corresponding answers
"The POS transmits 320 the non-secure signal to the remote secure server in encrypted or un-encrypted form.""The step of permitting may enable, for example, the server ... to return the encrypted payment credentials to the POS"


Stanoszek fails to explicitly disclose use of public-private keys, however, such encryption is one of a limited number of popular encryption types (see, for example, its uses by Reese at [0087] et seq). Therefore, the claim would have been obvious because “a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR Int’l Co. v. Teleflex Inc. 82 USPQ2d 1385, 1397.
Regarding claim 15, Stanoszek discloses as follows:
Claim
Limitation
Stanoszek
15
wherein the server is further configured to receive payment credential information from the personal electronic device and to decrypt the received payment credential information to extract a key that decrypts one or more security questions and corresponding answers
"The POS transmits 320 the non-secure signal to the remote secure server in encrypted or un-encrypted form." [0027]"The step of permitting may enable, for example, the server ... to return the encrypted payment credentials to the POS" [0027]


However, Stanoszek fails to explicitly disclose that the payment credential information includes a key and that key is used to decrypt the security questions. But Reese teaches including a key with a payment credential ([0087]) and an encrypted database containing security questions ([0037]), and it would have been obvious to use that included key to decrypt the security questions, because, again, “a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR Int’l Co. v. Teleflex Inc. 82 USPQ2d 1385, 1397.

Citation of Relevant Prior Art
All references listed on form PTO-892 are cited in their entirety. The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
McGill (US 2016/0210613 A1) modulates the backlight of a mobile device screen to create a "synthetic barcode" for scanning by a traditional barcode scanner at a conventional POS terminal.
Sellers (US 2014/0156376 A1) is similar to McGill but refers to the barcode as a "light-simulated barcode."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571) 270-3025. The examiner can normally be reached on Monday . The examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 502.03 regarding email communications. Following is the sample authorization for electronic communication provided in MPEP 502.03.II: “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.” Without such an authorization in place, an examiner is unable to respond via email.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/JAMIE R KUCAB/Primary Examiner, Art Unit 3685